THE STATE OF TEXAS
                        MANDATE
               *********************************************
TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 2nd
day of September, 2015, the cause upon appeal to revise or reverse your judgment between

                         DANIEL WAYNE MCLEMORE, Appellant

                      NO. 12-14-00316-CR; Trial Court No. 22,003-2013

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to reflect that Appellant was found guilty of deadly conduct under Texas
Penal Code Section 22.05(b) instead of aggravated assault against a public servant; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 27th day of October, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk
                     THE STATE OF TEXAS
                        MANDATE
                   *********************************************
TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 2nd
day of September, 2015, the cause upon appeal to revise or reverse your judgment between

                         DANIEL WAYNE MCLEMORE, Appellant

                      NO. 12-14-00318-CR; Trial Court No. 22,005-2013

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to reflect that Appellant was found guilty of deadly conduct under Texas
Penal Code Section 22.05(b) instead of aggravated assault against a public servant; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 27th day of October, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk